Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          July 14, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 STATE OF WASHINGTON,                                              No. 53111-9-II

                          Respondent,

        v.

 ANTHONY GENE HAND,                                          UNPUBLISHED OPINION

                           Appellant.



       GLASGOW, J.—Anthony Gene Hand broke into a church, and the State charged him with

second degree burglary. Prior to trial, both the State and defense counsel questioned Hand’s

competence, and the trial court ordered that Hand undergo inpatient evaluation at Western State

Hospital within 7 days. Hand remained in jail for 35 days before being moved to the hospital,

where he was ultimately determined to be competent. Hand filed a pretrial motion to dismiss due

to the delay in transporting him for the evaluation. The trial court denied Hand’s motion, and Hand

proceeded to plead guilty to a reduced charge.

       Hand appeals arguing that the trial court erred by denying his motion to dismiss. Because

Hand waived his right to challenge the denial of the motion when he pleaded guilty, we do not

address the trial court’s denial of his pretrial motion to dismiss. We affirm his judgment and

sentence.

                                             FACTS

       The State charged Hand with one count of second degree burglary after he entered a church

through a window. The trial court ordered Hand to undergo an in-custody competency evaluation,
No. 53111-9-II


but Hand ended the evaluation after a few minutes. Despite the evaluation’s brevity, the

psychologist reported that Hand was competent to stand trial based primarily on a review of Hand’s

mental health records, police reports, and past competency records.

       At an omnibus hearing on October 1, 2018, the State and defense counsel both raised

concerns about Hand’s competency. The trial court ordered a second competency evaluation. The

order stated that Hand “shall be admitted to the hospital within 7 days of signing of this order for

a period of commitment of up to 15 days from the time of admission.” Clerk’s Papers at 33. Hand

was not transported to Western State Hospital until November 12, 2018—35 days after the trial

court’s deadline.

       Hand filed a CrR 8.3(b) motion to dismiss based on the delay of his transport to the hospital

for his second competency evaluation. At a hearing on the motion, the trial court found the

Department of Social and Health Services in contempt for failing to timely transport Hand but

denied Hand’s motion to dismiss. The Department of Social and Health Services was required to

pay sanctions under a preexisting federal court order for the delay in transporting Hand to the

hospital.

       The second competency evaluation resulted in a diagnosis of antisocial personality

disorder, cannabis use disorder, and stimulant use disorder but found Hand competent to stand

trial. Hand and the State proceeded to negotiate a plea, and Hand ultimately pleaded guilty to

second degree possession of stolen property and was sentenced to a 25-month Drug Offender

Sentencing Alternative, RCW.9.94A.660.

       Hand’s statement on his plea of guilty provided that, upon pleading guilty, he gave up the

right to “appeal a finding of guilt after a trial.” CP at 220. The statement did not say that Hand



                                                 2
No. 53111-9-II


stipulated only to certain facts or that he retained his right to appeal any ruling that occurred prior

to his plea.

        Hand appeals.

                                            ANALYSIS

        Hand argues that the trial court erred by denying his CrR 8.3 motion to dismiss based on

his excessive incarceration before he received his second competency evaluation. The State argues

that Hand waived his right to challenge the court’s decision to deny his pretrial motion by pleading

guilty. We agree with the State.

        By pleading guilty, a defendant generally waives his right to appeal. State v. Majors, 94
Wash. 2d 354, 356, 616 P.2d 1237 (1980). But the defendant preserves the right to challenge the

judgment and sentence on collateral grounds such as the validity of a statute violated, sufficiency

of the information, jurisdiction of the court, or the voluntariness of the plea. In re Pers. Restraint

of Schorr, 191 Wash. 2d 315, 322-23, 422 P.3d 451 (2018). A defendant may not otherwise appeal

the denial of any pretrial motions. State v. Olson, 73 Wash. App. 348, 353, 869 P.2d 110 (1994).

“‘[A] guilty plea waives or renders irrelevant all constitutional violations that occurred before the

guilty plea, except those related to the circumstances of the plea or to the government’s legal power

to prosecute regardless of factual guilt.’” State v. Brandenburg, 153 Wash. App. 944, 948, 223 P.3d
1259 (2009) (internal quotation marks omitted) (quoting State v. Amos, 147 Wash. App. 217, 225-

26, 195 P.3d 564 (2008)).

        Here, Hand does not challenge his conviction based on the jurisdiction of the court, validity

of the statute violated, sufficiency of the information, or the voluntariness of his plea. Instead, he

challenges the denial of his pretrial motion to dismiss based on the alleged violation of his



                                                  3
No. 53111-9-II


substantive due process rights when he was incarcerated for 35 days before his second competency

evaluation. But by pleading guilty, Hand waived the right to challenge any constitutional violation

that occurred before his guilty plea as a basis for reversing his conviction, and he is precluded from

appealing the denial of this type of pretrial motion. Accordingly, because Hand waived his right

to challenge the denial of the motion when he pleaded guilty, we do not address the trial court’s

denial of his pretrial motion to dismiss.

        We affirm Hand’s judgment and sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      Glasgow, J.
 We concur:



 Lee, C.J.




 Cruser, J.




                                                  4